                  Case 20-10343-LSS            Doc 3165        Filed 05/06/21       Page 1 of 14



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


     In re:                                                      Chapter 11

     BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,
                                                                 Jointly Administered
                                    Debtors.
                                                                 Re: D.I. 2592 and 2594


  OBJECTION TO THE ADEQUACY OF DEBTORS’ DISCLOSURE STATEMENT
IN SUPPORT OF SECOND AMENDED CHAPTER 11 PLAN OF REORGANIZATION
 AND JOINDER OF THE OBJECTION OF THE TORT CLAIMANTS’ COMMITTEE
           On April 13, 2021, the Debtors filed a Second Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (Dkt. No. 2592) (“the Plan”), and on April 14,

2021, the Debtors filed a Disclosure Statement for the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC (“the Disclosure Statement”)

(Dkt. No. 2594).

           The Claimant represented by KRALOVEC, JAMBOIS & SCHWARTZ (the “KJS

Claimant”)1 is a survivors of childhood sexual abuse who filed a Sexual Abuse Survivor Proof of

Claim. As reflected in the individual proof of claim, the story of the survivor is unique, including

how the individual was sexually abused, how the abuse affected the individual, and the circumstances

that led to the abuse.          The individual’s proof of claim reflects abuse that occurred between

approximately 1970 and 1971, and that the individual’s age ranged from approximately 13 to 14

years old. The sexual abuse the individual suffered includes touching outside of the clothing,

touching of my bare skin, fondling and groping, masturbation, oral copulation/oral sex, penetration

of some part of my body, and actual or implied threats of violence or other adverse consequence if I

disclosed the sexual abuse.


1
    See attached Appendix A, which lists the Sexual Abuse Survivor Proof of Claim number for the KJS Claimant.
                                                           1
              Case 20-10343-LSS          Doc 3165      Filed 05/06/21      Page 2 of 14



       The KJS Claimant has claims against non-Debtor entities, including a local council and a

charter organization. For example, the individual has identified claims against Bill O’Neil, St. John

of God Catholic School, Boy Scouts of Americe, and St. Joseph’s Church. As noted below, many

of these non-Debtor entities may have significant assets and their own insurance separate and apart

from any insurance maintained by the Debtors.

       The KJS Claimant object to the sufficiency and adequacy of the Disclosure Statement for the

following reasons:

       A.      Failure to Disclose the Assets and Liabilities of Each Party Receiving a Release

       1.      The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to provide them with sufficient information to make an informed decision on whether (a) to

vote to accept or reject the Plan, which proposes a release of all local councils and may propose a

release of charter organizations, or (b) to raise a “Best Interest of Creditors” objection.

       2.      The Disclosure Statement does not provide any property-by-property valuation of

the real or personal property that the Debtors intend to transfer to a settlement trust, or any

property-by-property valuation of the real or personal property that the Debtors seek to retain. The

same is true of the Debtors’ other assets, including investments. It is imperative that the Disclosure

Statement provide the liquidation value or fair market value for each such property.

       3.      The Disclosure Statement does not include in its liquidation analysis the properties

of the local councils. Under the Debtors’ governance documents, a local council’s property reverts

to the Debtors if the local council’s charter is not renewed. In a Chapter 7 liquidation of the

Debtors, the Chapter 7 trustee presumably would not renew any local council charters. Since the

properties revert to the Debtors, the liquidation analysis must include the liquidation value of all

local council real and personal property.

       4.      The Disclosure Statement and the Plan fail to provide any property valuation

information for a creditor, including the KJS Claimant, to determine if each local council is making
                                                   2
               Case 20-10343-LSS          Doc 3165       Filed 05/06/21      Page 3 of 14



a substantial contribution that warrants a release and channeling injunction. Any such valuation

must include the liquidation or fair market value of the local council’s assets, including any

justification by a council for asserting that an asset is unavailable to pay its creditors (e.g., donor

restricted), how many childhood sexual abuse claims implicate the local council, and how much

the local council is contributing in exchange for a release of such childhood sexual abuse claims.

        5.      Based on each local council’s publicly available IRS Form 990 statements, each

local council has significant assets, including significant unrestricted assets. Moreover, if a local

council accounted for its real property using "book value" (e.g., the value it was worth at the time

it was acquired) and not its current fair market value, its IRS Form 990 statements likely

undervalue its total assets given the length of time most of these councils have existed and the

property holdings they have acquired over that time.

        6.      The Disclosure Statement and the Plan do not provide any property valuation

information of any charter organization that will be released, including any justification by a

charter organization for asserting that an asset is unavailable to pay creditors (e.g. donor restricted),

how many childhood sexual abuse claims implicate each charter organization, and how much each

charter organization is contributing in exchange for a release of such childhood sexual abuse

claims. Like the local councils, many of the charter organizations, such as the Methodist Church,

Mormon Church, and Catholic Church, have significant real property and other assets.

        7.      The KJS Claimant cannot make an informed decision to vote to accept or reject the

Plan because the Disclosure Statement does not contain any information about the number of

claims against each local council or charter organization, or any estimate of the value of such

claims. To the extent that sexual abuse claims have not been filed against a local council or charter

organization, the Debtors should disclose whether they have any indemnification or contribution

claims against each local council or charter organization.



                                                     3
               Case 20-10343-LSS         Doc 3165      Filed 05/06/21     Page 4 of 14



         8.    The Disclosure Statement also fails to adequately explain how any contribution by

non-Debtor entities, including local councils and charter organizations, will be utilized, including

whether their contribution will be used to pay administrative expenses, to pay trust administrative

and legal expenses, or to compensate others who do not have a claim against that entity.

         9.    The inadequacy of the Disclosure Statement is illustrated by the fact that the

Debtors state in the Plan that they are “committed” to ensuring the local councils collectively

contribute at least $425 million. This disclosure is illusory because there is no agreement with the

local councils to contribute anything to the Plan. In this regard, the Plan is speculative at best and

the Disclosure Statement does nothing to inform abuse survivors whether and when any

contribution by the local councils might be realized. In addition, the Debtors fail to disclose how

much each council has available to contribute, how much each council is contributing, and how

the contributions of each council will be utilized, including whether the contributions of a council

will be used to compensate abuse survivors who do not have a claim against that council.

         10.   Similarly, in the Disclosure Statement the Debtors do nothing more than assert that

childhood sexual abuse claims will range in value from somewhere between $2.4 billion and $7.1

billion. There is no discussion on how that value is determined. The Debtors project that the

recoveries on the childhood sexual abuse claims will range from 8% to 23%, and up to 100% with

the inclusion of available insurance. Under the Plan, the Debtors are the only parties that have

offered any consideration ($115 million) for the benefit of the childhood sexual abuse claims.

Assuming the childhood sexual claims are valued at $2.4 billion, the $115 million provides a 4.8%

recovery, far less than the lower amount asserted by the Debtors. With only $115 million available

for sexual abuse survivors, the Disclosure Statement does not describe how recoveries will reach

8%, let alone up to 23% or 100%, when no other consideration has been committed by any other

party.



                                                   4
              Case 20-10343-LSS          Doc 3165       Filed 05/06/21     Page 5 of 14



       11.     This lack of basic information makes it impossible for creditors, including the KJS

Claimant, to determine whether each council is making a substantial contribution, to make an

informed decision on whether to vote to accept or reject the Plan, which proposes to release each

council, and to make an informed decision on whether to raise a “Best Interest of Creditors”

objection because the Plan fails to award them the liquidated value of their claim against all entities

they are releasing.

       B.      Failure to Disclose the Specific Entities to Be Released

       12.     The KJS Claimant objects to the adequacy of the Disclosure Statement and the

accompanying solicitation procedures because they fail to notify creditors, including the KJS

Claimant, which local council and/or charter organization is associated with their abuse, whether

any such entity will receive a release, and if so, the terms of the release. If the Plan is designed to

provide a release to non-Debtor third parties, such as the local councils and charter organizations,

the Debtors should identify each local council and charter organization and their relationship to

each of the creditors, including the KJS Claimant. For example, under the Global Resolution Plan

in the Plan, the “Protected Parties” (e.g., those that benefit from a release and channeling

injunction) should only include those non-Debtors that make a substantial contribution and receive

sufficient support by claimants whose claims will be released and/or the subject of a channeling

injunction.

       13.     Most of the creditors who filed a Sexual Abuse Survivor Proof of Claim form,

including the KJS Claimant, have legal claims against the Debtors, a local council, and a charter

organization. In their proof of claim forms, the KJS Claimant made a good faith effort to identify

the local council(s) and/or charter organization(s) that may be liable for the childhood sexual abuse

they suffered that is the basis for their claim. However, the KJS Claimant was a child when the

sexually abuse occurred. Due to the passage of time and/or the psychological effects of the abuse,



                                                    5
              Case 20-10343-LSS          Doc 3165      Filed 05/06/21     Page 6 of 14



many of them are unsure whether they have identified the correct entities and others were simply

too young to recall the correct names today.

       14.     For the KJS Claimant and other abuse survivors who do not know this information,

the information they need is largely within the purview of the Debtors and local councils, which

possess the Scouting unit rosters (e.g., Boy Scout Troop rosters and Cub Scout Pack rosters), camp

rosters, and adult volunteer rosters. In prepetition litigation, this disclosure would generally occur

through discovery that is currently barred by the preliminary injunction. Prior to the preliminary

injunction, the KJS Claimant would normally issue discovery that demanded the Debtors and/or

local council(s) produce the roster(s) for the Claimant’s Scouting unit and/or Scout Camp so the

Claimant can find their name on the roster and confirm they have identified the correct local

council(s) and charter organization(s) for their Scouting unit and/or Scout Camp.

       15.     If a Claimant’s name did not appear on a roster, which may have happened as a

result of human error and/or if the Claimant joined a Scouting unit in-between the annual

registration process, the Claimant could review the roster to see if the Claimant recognized the

names of the other children or adults on the roster. If so, the Claimant could contact some of the

other members of the Scouting unit to see if they could corroborate that the Claimant was a member

of the Scouting unit and/or attended the Scout Camp. If not, the Claimant would work with the

Debtors and/or the local council(s) to determine whether the Claimant identified the wrong

Scouting unit and appeared on the roster of a different Scouting unit. In addition to rosters, the

Claimant would also ask the Debtors and/or local council(s) in discovery to produce the charter

for the Claimant’s Scouting unit so the Claimant could confirm the correct charter organization(s)

that chartered the Claimant’s Scouting unit, particularly if the Debtors and local council(s) no

longer had rosters for the Scouting unit.

       16.     If the Claimant was unable to obtain records that confirm the Claimant has

identified the correct local council(s) and/or charter organization(s), the Claimant would ask the
                                                   6
              Case 20-10343-LSS          Doc 3165       Filed 05/06/21   Page 7 of 14



Debtors and/or the local council(s) for a "person most knowledgeable" deposition about the local

council(s) and/or charter organization(s) who were responsible for the Claimant’s Scouting unit

and/or the Scout Camp the Claimant attended so that the Claimant could confirm that the Claimant

has identified the correct local council(s) and/or charter organization(s) for their Scouting unit

and/or Scout Camp. If the Claimant believes they may know the correct local council(s) and/or

charter organization(s), the Claimant would ask for any documents those organizations have about

the Claimant’s Scouting unit and the Claimant would ask the organizations for a "person most

knowledgeable" deposition to confirm the Claimant identified the correct local council(s) and/or

charter organization(s).

       17.     The KJS Claimant has not been able to pursue the above discovery because the

preliminary injunction prohibits the KJS Claimant from pursuing any litigation against the

Debtors, local councils, and charter organizations. Nothing under the Plan provides a mechanism

by which a Claimant can confirm the Claimant has identified the correct local council(s) and/or

charter organization(s) before a release is given to those entities.

       C.      Trust Distribution Procedures

       18.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to explain how their claims will be valued in the trust procedures and what ability they will

have to contest the proposed valuation of their claim.

       19.     For example, the Plan identifies a number of factors to be used in valuing each

claim, but neither the Plan nor the Disclosure Statement discloses how much weight will be

assigned to those factors. Given the current state of negotiations it may not be appropriate to

disclose the weight afforded to each factor. However, if such a valuation system is ultimately

included in the Plan, the weight afforded to each factor must be disclosed prior to when votes are

solicited for the Plan so that claimants understand how their claim would be valued, can fairly

estimate how their claim would be valued, can see how their claim would be valued when
                                                    7
              Case 20-10343-LSS          Doc 3165       Filed 05/06/21     Page 8 of 14



compared to other claims, and can decide whether to vote in favor or against the Plan given that

valuation system.

       20.     The Plan also suggests that the value of a claim might be reduced if the claimant

lacks certain information, such as the full name of the Scout leader who abused them, but neither

the Plan nor the Disclosure Statement indicates whether the claimant will have an opportunity to

pursue discovery so that they can supplement their claim with that missing information. As noted

above, many abuse survivors may not recall the full name of the person who abused them because

they were too young to recall the name, but the Debtors, the local councils, and the charter

organizations likely possess evidence, such as membership rosters and the “ineligible volunteer

files,” that could allow abuse survivors to supplement their claim with that information.

       D.      Failure to Disclose Insurance Coverage Risks

       21.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to explain the likelihood of defeating the insurers’ coverage defenses or the insurance

companies’ ability to pay abuse claims that total billions of dollars. The Disclosure Statement

barely makes a passing note that the insurers have asserted coverage defenses, and the Debtors

make no effort to evaluate those risks. Beyond the coverage risks associated with the Debtors’

prepetition conduct, the Debtors fail to discuss any risk associated with the proposed assignment

of all of the insurance of the Debtors, the local councils, and participating charter organizations to

a trust, including any risk associated with the anti-assignment clauses in such policies. If the Plan’s

assignment violates the anti-assignment clauses, the insurance coverage could evaporate.

       E.      Failure to Disclose How Insurance Policies Will Be Utilized

       22.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to explain how the proceeds of any insurance policies assigned to the trust will be utilized.

The KJS Claimant is entitled to know how the proceeds of any policies will be utilized, including

whether the proceeds of a policy that covers a Claimant’s claim is being used to pay administrative
                                                    8
              Case 20-10343-LSS          Doc 3165      Filed 05/06/21     Page 9 of 14



expenses, to pay trust administrative and legal expenses, or to compensate others who do not have

a claim covered under the same policy.

       23.     For example, if a Claimant has a $1 million childhood sexual abuse claim against

the Mormon Church, the Mormon Church presumably has sufficient assets to pay the full value of

that claim. In an insurance buy-back scenario, the insurers and the insured will insist that the

insured receives a release of all current and future claims against the insured, otherwise the insured

would be without insurance on those claims, would still be responsible for the defense costs on

those claims, and would still be at risk for a judgment on those claims. The KJS Claimant is

entitled to know whether they will be required to release all of their claims against all insureds in

order to effectuate a buy back of a given policy, and if so, how the proceeds of any such buy back

will be utilized. In the foregoing example, the hypothetical Claimant is entitled to know whether

he will be required to release a claim worth $1,000,000 against the Mormon Church to effectuate

a "buy back" of a policy that names the Mormon Church as an insured. Moreover, the hypothetical

Claimant is entitled to know whether his share of the sale price of the policy could be a small

fraction of the value of his claim against that defendant.

       24.     The KJS Claimant needs to know this information to determine whether each non-

Debtor who is released is making a substantial contribution and whether the "best interests" test is

met by that contribution.

       F.      Failure to Disclose the Contribution of Insurers and Their Insureds

       25.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to explain what contribution the insurers and their non-Debtor insureds will make in order to

receive a release.

       26.     As noted above, almost every Claimant has a legal claim against a local council

and/or a charter organization. In addition to the Debtors, a local council was responsible for all

Scouting units in its geographic region, including handling and processing complaints against
                                                   9
             Case 20-10343-LSS          Doc 3165       Filed 05/06/21    Page 10 of 14



Scout leaders for allegedly sexually abusing children and ensuring that each Scouting unit abided

by policies and procedures to protect children from foreseeable harm. These local councils, the

“eyes and ears” of the Debtors, were often amongst the parties who neglected to protect the

children in their care from foreseeable harm.

       27.     In turn, a charter organization was responsible for staffing and supervising the adult

volunteers of a Scouting unit, like a Boy Scout Troop or Cub Scout Pack, and were also amongst

the parties who neglected to protect the child members of a Scouting unit from foreseeable harm.

The leaders of the charter organization, including the Scout leaders who the charter organization

appointed to oversee its Scouting unit(s), were often amongst those to receive complaints that

another Scout leader was sexually abusing children in the Scouting unit, or saw the “red flags” or

warning signs that another Scout leader was sexually abusing children in the Scouting unit, but

neglected to take steps to protect the children from that danger.

       28.     Many of the local councils and charter organizations face significant liability, and

many have substantial assets that are available to compensate abuse survivors, including the KJS

Claimant who has a claim against them.

       29.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to specify what contribution the local councils and/or charter organizations will have to make

to receive a release, including a contribution above and beyond their rights under insurance

policies. The KJS Claimant needs to know this information to determine whether each entity who

is receiving a release, including any local council or charter organization, is making a substantial

contribution and whether the "Best Interests" test is met by that contribution.

       G.      No Disclosure Regarding the Proposed Hartford Settlement Agreement

       30.     The KJS Claimant objects to the adequacy of the Disclosure Statement because it

fails to explain how much each Claimant may receive as a result of the Debtors’ proposed

settlement with Hartford Accident and Indemnity Company, First State Insurance Company, Twin
                                                  10
              Case 20-10343-LSS         Doc 3165        Filed 05/06/21   Page 11 of 14



City Fire Insurance Company, and Navigators Specialty Insurance Company (collectively

“Hartford”), whether each Claimant would be forced to release any of their claims in order to

effectuate the settlement, including claims they have against non-Debtor entities, and whether any

party, including Hartford and non-Debtor entities, would receive a channeling injunction as a result

of the settlement.

       31.     The Debtors’ proposed settlement with Hartford, which was attached as Exhibit A

to the Second Mediators’ Report that was filed on April 16, 2021 (Dkt. 2624), is for $650,000,000

and appears to require a release of all current and future claims that may exist under Hartford’s

policies. Based on a review of Hartford’s policies, it appears that Hartford’s policies cover some

or all of the claims of approximately 25,000 claimants in this bankruptcy. Pursuant to this analysis,

the Debtors’ proposed settlement with Hartford equates to an average of only about $26,000 per

claimant if the settlement proceeds are shared by the claimants with a claim that is covered by a

Hartford policy, and to an average of approximately $7,647 per claimant if the settlement proceeds

are shared with 85,000 claimants.

       32.     Not only does the Disclosure Statement fail to disclose how the Debtors propose to

allocate those settlement funds, but it fails to disclose how much coverage is available under each

of the Hartford policies; which claimants have claims under each of the Hartford policies; the

number of claims that implicate each policy; the type of claims; and, the value of the claims. Based

on the years of the Hartford policies, it appears many of the policies had per occurrence limits of

$500,000 with no aggregate limit. The Disclosure Statement fails to explain why a claimant whose

claim triggers a $500,000 insurance policy should vote in favor of a Plan that may result in them

receiving an average of $7,647 from a settlement with Hartford.

       33.     The Disclosure Statement also fails to disclose the insured(s) under each of the

Hartford policies, including whether the Debtors are insureds under each policy or whether the

only insured under some policies is a non-Debtor entity, such as a local council. In turn, the
                                                   11
             Case 20-10343-LSS          Doc 3165        Filed 05/06/21   Page 12 of 14



Disclosure Statement fails to explain whether all current and future claims against the insured(s),

including non-Debtor entities, will have to be released in order to effectuate the settlement, and if

so, the value of those claims and why a claimant should agree to such a release if the insured has

substantial assets, including other insurance, that should be used to compensate the claimant.

       H.      The Scope of this Bankruptcy Necessitates Transparency Regarding the
               Handling of Insurance Policies

       34.     As it stands, the Plan would provide each Claimant an average of $6,000, or less,

from the Debtors and the local councils, which they partly justify by the assignment of insurance

policies. The average award could be significantly lower, if non-existent, after administrative

expenses. The KJS Claimant must have sufficient information to evaluate the risks of the Plan if

the KJS Claimant is to release multiple non-Debtor entities. As filed, the Disclosure Statement

falls far short of the Bankruptcy Code’s standard for its approval.

       I.      Voting and Solicitation Procedures for Claimants with Multiple Sexual Abuse
               Survivor Proof of Claims

       35.     As the Court is aware, multiple Sexual Abuse Survivor Proof of Claim forms were

filed on behalf of some claimants. The KJS Claimant objects to the Disclosure Statement and to

the proposed voting and solicitation procedures because they will disenfranchise the votes of

survivors in the event that more than one law firm submits a ballot on behalf of the same claimant.

Instead, the Debtors’ voting and solicitation procedures should require them to verify whether the

law firm who submits a ballot on behalf of a claimant has the authorization to act on behalf of the

claimant in those instances when it matters. For example, verification is not necessary if multiple

ballots on behalf of the same claimant vote in the same manner. However, if the votes conflict

and the outcome of the tabulation could be affected, the Debtors must verify which ballot should

be counted by determining which law firm was authorized to submit the ballot. As it stands, the

Debtors have failed to explain how they intend to solicit and count votes for such claimants,

including how to ensure such claimants do not vote multiple times, how to determine who can vote
                                                   12
              Case 20-10343-LSS          Doc 3165        Filed 05/06/21      Page 13 of 14



on behalf of such claimants, and how to determine which vote to count if inconsistent votes are

submitted on behalf of the same claimant.

       J.      Objection to Future and/or Amended Disclosure Statements

       36.     The KJS Claimant objects to any future and/or amended disclosure statement by

the Debtors that fails to resolve the objections raised in this objection.

       K.      Joinder to the Objection to the Disclosure Statement by the Tort Claimants’
               Committee

       37.     The KJS Claimant joins the objection to the Disclosure Statement filed by the Tort

Claimants’ Committee.

       Dated: May 6, 2021                                Respectfully submitted,

                                                         /s/ Raeann Warner
                                                         Raeann Warner, Esquire (No. 4931)
                                                         Jacobs & Crumplar, P.A.
                                                         750 Shipyard Dr., Suite 200
                                                         Wilmington, DE 19801
                                                         Phone: 302-656-5445
                                                         Fax: 302-656-5875
                                                         Email: Raeann@jcdelaw.com

                                                         and

                                                         Counsel to the KJS Claimant

                                                         KRALOVEC, JAMBOIS & SCHWARTZ
                                                         Allen N. Schwartz
                                                         Jeffrey Li
                                                         60 W. Randolph Street, 4th Floor
                                                         Chicago, IL 60601
                                                         T: 312.782.2525
                                                         F: 312.855.0068
                                                         E: jli@kjs-law.com




                                                    13
            Case 20-10343-LSS        Doc 3165       Filed 05/06/21   Page 14 of 14




                                    APPENDIX A
       The foregoing Objection to the Adequacy of Debtors’ Disclosure Statement in Support of
Second Amended Chapter 11 Plan of Reorganization and Joinder of the Objection of the Tort
Claimants’ Committee was filed by the following creditors who each filed a Sexual Abuse Survivor
Proof of Claim and are represented by Kralovec, Jambois & Schwartz. The numbers below is the
claim number for the creditor’s Sexual Abuse Survivor Proof of Claim.

    SA-83247

    SA-102527




                                               14
